DETAILED ACTION
This communication is in response to Application No. 16/981,478 originally filed 09/16/2020. The Request for Continued Examination and Amendment presented on 11/09/2021 which provides amendments to claims 1-5, 10-16, and 20 is hereby acknowledged. Currently claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
	The Office agrees that Applicants’ amendments to the claims are consistent with the amended drawings and amended claims. The issue with the language added to the specification, claims, and drawings is simply that these amendments were made after the disclosure was filed and were not described in the manner suggest by the original disclosure. Thus even though Applicant has amended the claims and specification to be added after the effective filing date. In effect, what Applicant has done is firstly amend the claims, amend the drawings to be consistent with the amended claims which introduced new matter, and subsequently amend the specification and to be consistent with this newly added subject matter. Thus even though Applicant has amended the claims and specification to be consistent with the currently filed drawings, new matter was introduced via the amended claims and drawings and thus any changes to the specification also creates a new matter issue. Thus after review it is respectfully submitted that the amendments to the claims, drawings, and specification are not consistent with the original filed documents and introduce new matter. The previously rejections will be currently maintained. No amendment may introduce new matter into the disclosure of an application. See 37 CFR 1.121(f).
Response to Amendment
The amendment filed 11/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: See amendments 11/09/2021 to the specification, drawings, and claims in which amendments to the claims and specification are based upon subject matter added to the drawings which was not originally described in this manner by the disclosure as filed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings were received on 11/09/2021.  These drawings are NOT accepted and will not be entered. As noted in prior sections the amendments to the drawings introduce new matter by way of the changes provided therein.
The drawings are objected to because the term “column” in Figure 3 is misspelled as “colomun”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gates of the pixel units” must be shown or the feature(s) canceled from the claim(s). There is not a 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 11/09/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: All subject matter as filed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, 4, 10-14, 16, and 20 use terminology describing “even-numbered column” and “odd-numbered column” in connection with the proposed changes to the drawings and as argued by Applicant which are not consistent with the disclosure as originally filed. There is no indication in the disclosure as filed that columns 1-3 are a single odd column and there is no clear indication that columns 4-6 are an “even that the pixel units in the present application are categorized into 4 groups by 2 rows and 2 columns (2*2 matrix), which are respectively: pixel units in the first row at the odd column, pixel units in the first row at the even column, pixel units in the second row at the odd column, and pixel units in the second row at the even column. These four different groups of pixel units are driven by different scan signals and data signals, to implement the present application.” however this is not found at all in the specification as filed. Additionally the original drawings give no clear indication that pixel circuits are “categorized into 4 groups by 2 rows and 2 columns (2*2 matrix)”. Assuming somehow this could be inferred by the replacement drawing, the marks are new and were not a part of the original disclose as filed and constitute new matter. Thus the changes to the specification, claims, and drawings have introduced new matter which was not originally described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 11, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	The claims recite the terms “primary” and “secondary” in reference to the scan lines however as these are generic terms of reference and this specific terminology was not used in the specification as filed. The Office cannot determine with certainty the metes and bounds of these terms based on the original disclosure and which actual scan line in the circuit they are equated. Therefore it is respectfully submitted the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For any further depending claims from a rejected base claim, the further depending claims inherit the deficiencies of their respective base claims and are rejected under similar rationale as indicated above.

Additional List of Pertinent Art
Appropriate clarification is required for a thorough search and comparison with the prior arts. As such claims 1-20 will not be further considered with respect to the prior arts because it is not possible to guess Applicant’s intended claim language/features (see MPEP 2143.03 In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).). 

Note: Pertinent art listed below is based off of the written disclosure as best understood by The Office.

Jinta et al. U.S. Patent Application Publication No. 2018/0151138 A1.
See Fig. 16 and corresponding paragraphs.
Lee et al. U.S. Patent Application Publication No. 2008/0218502 A1.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626